Case: 14-14465   Date Filed: 07/09/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14465
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:14-cr-60113-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RAUL CARLIN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 9, 2015)

Before WILSON, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-14465     Date Filed: 07/09/2015     Page: 2 of 4


      Raul Carlin appeals his sentence of 46 months of imprisonment following

his plea of guilty to reentering the United States illegally a third time. 8 U.S.C.

§ 1326(a). Carlin challenges the denial of his motion for a downward departure and

the reasonableness of his sentence. We affirm.

      We lack jurisdiction to review the denial of Carlin’s motion for a downward

departure. A decision to deny a downward departure is shielded from review when

the record “suggests that the [district] court understood that it could depart, but

chose not do so.” United States v. Dudley, 463 F.3d 1221, 1228 (11th Cir. 2006).

Carlin argued that his offense level overstated the seriousness of his prior offense,

United States Sentencing Guidelines Manual § 4A1.3(b)(1) (Nov. 2013), and that

former commentary to the guideline for illegal reentries recommended a departure

if a defendant had one prior felony conviction that did not involve violence and for

which he had received a sentence of one year or less, id. § 2L1.2 cmt. n.5 (Nov.

1999). The district court ruled that there was “no basis for [it] to depart . . . [based

on the former commentary because Carlin’s] prior felony, the aggravated assault

with a firearm, is, in fact, a prior crime of violence.” The district court also

considered evidence that Carlin had committed the offense “when [he was] 17

years of age,” had “work[ed] as a barber . . . [and] received a monthly income of

$1,600 yet . . . never filed an income tax return,” and had reentered the United

States illegally where he amassed several convictions, and the court determined


                                            2
               Case: 14-14465      Date Filed: 07/09/2015    Page: 3 of 4


that it was “not inclined to depart from the guidelines.” These remarks do not

reflect that the district court failed to understand its authority to depart.

      Carlin’s sentence is reasonable. The district court stated that it considered

Carlin’s presentence investigation report, the statutory sentencing factors, and his

arguments for a sentence of 30 months based on the overstatement of his criminal

history, his desire to reunite with family in Florida, and his improvement in

character, and determined that a sentence at the low end of Carlin’s advisory

guideline range of 46 to 57 months was “appropriate.” See Gall v. United States,

552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). Carlin was deported in December

2006 after completing a custodial sentence for aggravated assault with a firearm; in

May 2009, he reentered this country illegally and was deported following his

convictions for carrying a concealed weapon, resisting arrest without violence,

driving without a license, and giving a false name to law enforcement; and in July

2012, he was deported a third time. Undeterred, Carlin again reentered the United

States illegally and was apprehended by immigration officials in April 2014. Based

on that record, the district court reasonably determined that a sentence of 46

months of imprisonment would best address the statutory sentencing factors. See

18 U.S.C. § 3553(a). Carlin’s sentence, which is well below his maximum

statutory penalty of 20 years for his illegal reentry, is reasonable. See United States

v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).


                                            3
      Case: 14-14465   Date Filed: 07/09/2015   Page: 4 of 4


We AFFIRM Carlin’s sentence.




                               4